Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered February 26, 2007, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
After sufficient inquiry, the court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes the voluntariness of the plea. Defendant’s vague claim of innocence was contradicted by his plea allocution, and his allegation that he felt “pressured” into pleading guilty did not provide a basis for withdrawal (see People v Alexander, 97 NY2d 482, 484-486 [2002]; People v Hobart, 286 AD2d 916 [2001], lv denied 97 NY2d 683 [2001]). Concur—Lippman, P.J., Mazzarelli, Gonzalez, Sweeny and McGuire, JJ.